Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Violet W. Collins appeals the district court’s order granting the Defendants’ motion for summary judgment in her pro se civil action filed under Title VII of the Civil Rights Act of 1964, as amended (“Title VII”), 42 U.S.C.A. §§ 2000e to 2000e-17 (West 2003 & Supp.2012), and the Age Discrimination in Employment Act of 1967, as amended (“ADEA”), 29 U.S.C.A. §§ 621-34 (West 2008 & Supp.2012). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Collins v. Toman, No. 4:10-cv-00198-H (E.D.N.C. May 29, 2012). We deny Collins’ motion for appointment of counsel and grant Collins’ motion to withdraw her application to proceed in forma pauperis. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.